 


113 HR 5139 RH: To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit P16.
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 534
113th CONGRESS 2d Session 
H. R. 5139
[Report No. 113–703] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2014 
Mr. Clawson of Florida introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsor: Mr. Moran


December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 17, 2014




A BILL 
To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit P16. 
 

1.Replacement of John H. Chafee Coastal Barrier Resources System map
(a)In generalThe map included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit P16 in Florida is hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Unit P16 and dated October 30, 2014.
(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
 

December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
